Case 1:19-cv-01313-CMA-STV Document 1 Filed 05/06/19 USDC Colorado Page 1 of 8




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO

  Civil Action No. 1:19-CV-

  RICHARD ROBUCK,

         Plaintiff,

  v.

  C.R. ENGLAND, INC. and DESHAWN ARRINGTON,

         Defendants.


                                      NOTICE OF REMOVAL


         Defendant C.R. England, Inc. (“CRE”), by and through its undersigned counsel, Hall &

  Evans, LLC, hereby submits the following Notice of Removal of the above-captioned action from

  Summit County District Court, Colorado to the United States District Court for the District of

  Colorado pursuant to 28 U.S.C. §§ 1332, 1441, and 1446, and Fed. R. Civ. P. 81(c), stating as

  follows:

                                       I.   INTRODUCTION

         1.      Plaintiff Richard Robuck (“Plaintiff”) initiated this lawsuit on March 26, 2019

  against Defendants C.R. England, Inc. and Deshawn Arrington (“Arrington”) (collectively,

  “Defendants”), in the Jefferson County District Court, State of Colorado, captioned Richard

  Robuck v. C.R. England, Inc v. Deshawn Arrington., Civil Action No. 2019CV30047 and is now

  pending in that Court (the “State Action”). See Exhibit A, Plaintiff’s Civil Cover Sheet; and

  Exhibit B, Plaintiff’s Complaint.
Case 1:19-cv-01313-CMA-STV Document 1 Filed 05/06/19 USDC Colorado Page 2 of 8




          2.     Plaintiff alleges that on June 12, 2016, his vehicle collided with CRE’s tractor-

  trailer on westbound Interstate 70 in Summit County, State of Colorado, resulting in bodily injury.

  Exhibit B, ¶¶ 11 and 50.

          3.     Plaintiff’s Complaint alleges claims for negligence, negligence per se and

  respondeat superior against Defendants. Id. at ¶¶ 79–94.

                              II.     COMPLIANCE WITH THE RULES

          4.     All procedural requirements related to the removal of this action have been

  satisfied.

          5.     CRE was served on April 4, 2019. See Exhibit D, Return of Service on CRE.

          6.     We are unaware of whether Arrington has been served.

          7.     CRE filed its Answer on April 24, 2019. See Exhibit H.

          8.     This Notice of Removal is filed within thirty (30) days of service of the Plaintiff’s

  Complaint and Summons on CRE and is timely under 28 U.S.C. §§ 1441 and 1446(b).

          9.     A copy of this Notice of Removal will be filed with the State Action and served

  upon Plaintiff’s counsel.

          10.    Pursuant to 28 U.S.C. § 1446(a) and D.C.Colo.LCiv.R. 81.1(b), copies of the

  following process, pleadings, and orders that were served upon Defendants or filed in the State

  Action are attached as follows:

                 Exhibit A          Civil Case Cover Sheet

                 Exhibit B          Complaint

                 Exhibit C          Summons on Defendants

                 Exhibit D          Return of Service on CRE



                                                     2
Case 1:19-cv-01313-CMA-STV Document 1 Filed 05/06/19 USDC Colorado Page 3 of 8




                 Exhibit E       Order re Rule 121 Duty to Confer

                 Exhibit F       Order for Discovery Protocol

                 Exhibit G       Delay Reduction Order

                 Exhibit H       CRE Answer

                 Exhibit I       Civil Docket Sheet

         11.     Pursuant to D.C.Colo.LCivR 81.1, CRE states that no hearings or motions are

  pending, nor has any trial been set in the State Action.

         12.     Pursuant to Fed.R.Civ.P. 81(c), CRE will present its defenses by pleading at the

  time prescribed herein, and specifically reserves its rights to assert all defenses, including those

  defenses under Fed.R.Civ.P. 12(b).

         13.     CRE has complied with all of the requirements of 28 U.S.C. § 1446 and

  D.C.Colo.LCivR. 81.1.

                               III.    DIVERSITY JURISDICTION

         14.     This case is removable pursuant to 28 U.S.C. § 1441 because the United States

  District Court for the District Court of Colorado has diversity jurisdiction under 28 U.S.C. §§ 1441,

  1446, and 1332. Federal courts have diversity jurisdiction in lawsuits between citizens of different

  states where the amount in controversy exceeds $75,000, exclusive of interest and costs. 28 U.S.C.

  § 1332.

  A.     THE PARTIES ARE CITIZENS OF DIFFERENT STATES

         15.     There is complete diversity of citizenship between Plaintiff and Defendants.

  Plaintiff is a citizen of Colorado. Exhibit B, ¶ 1. See Crowley v. Glaze, 710 F.2d 676, 678 (10th




                                                   3
Case 1:19-cv-01313-CMA-STV Document 1 Filed 05/06/19 USDC Colorado Page 4 of 8




  Cir. 1983) (“For purposes of diversity jurisdiction, under 28 U.S.C. § 1332(a)(1), state citizenship

  is the equivalent of domicile”).

            16.    CRE is a foreign corporation organized under the laws of Utah, with a principal

  place of business at 4701 W. 2100 S, Salt Lake City, Utah 84120.

            17.    Arrington is a citizen of California. See Exhibit B, ¶ 3.

            18.    For purposes of federal diversity jurisdiction, the parties are completely diverse. 28

  U.S.C. § 1441(b).

  B.        THE AMOUNT IN CONTROVERSY EXCEEDS $75,000

            19.    While not waiving CRE’s right to contest the issue, Plaintiff seeks a monetary

  judgment in excess of $75,000, exclusive of interest and costs. In his Complaint, Plaintiff alleges

  that he has “suffered physical injuries and past and future damages, including physical pain and

  suffering, inconvenience, loss of enjoyment of life, severe mental anguish, medical, hospital and

  physician’s bills, loss of earnings and earning capacity, and permanent impairment” caused by the

  incident. Exhibit B, ¶¶ 81, 89 and 94. 1

            20.    Furthermore, in the Civil Cover Sheet for the Complaint filed in Summit County

  District Court, Plaintiff states that he seeks a monetary judgment over $100,000. Exhibit A.

            21.    “If removal of a civil action is sought on the basis of the jurisdiction conferred by

  section 1332(a), the sum demanded in good faith in the initial pleading shall be deemed to be the

  amount in controversy.” 28 U.S.C. § 1446(c)(2).

            22.    In determining the amount in controversy, a court may look to the object sought to

  be accomplished by the plaintiff’s complaint. Ronzio v. Denver & R.G.W.R. Co., 116 F.2d 604,


  1
      CRE denies Plaintiff’s allegations regarding his alleged damages and injuries.


                                                     4
Case 1:19-cv-01313-CMA-STV Document 1 Filed 05/06/19 USDC Colorado Page 5 of 8




  606 (10th Cir. 1940). “[T]he test for determining the amount in controversy is the pecuniary result

  to either party which the judgment would directly produce.” Id.; see also McPhail v. Deere &

  Company, 529 F.3d 947, 954 (10th Cir. 2008) (finding that the sum for the amount in controversy

  can be either the value of what plaintiff seeks or what defendant may lose).

         23.       When a defendant seeks federal court adjudication, the defendant’s amount in

  controversy allegation should be accepted when not contested by the plaintiff or questioned by the

  court. Dart Cherokee Basin Operating Company, LLC v. Owens, 135 S. Ct. 547, 553 (2014). A

  defendant’s notice of removal need include only a plausible allegation that the amount in

  controversy exceeds the jurisdictional threshold. Id. at 554. A notice of removal “may be filed

  within thirty days after receipt by the defendant, through service or otherwise, or . . . other paper

  from which it may first be ascertained that the case is one which is or has become removable.” 28

  U.S.C. § 1446(b)(3). Information relating to the amount in controversy in the record of the state

  proceedings, or in response to discovery, shall be treated as an “other paper.” 28 U.S.C. §

  1446(c)(3)(A).

         24.       Here, Plaintiff admits that the jurisdictional amount in controversy exceeds

  $75,000, exclusive of interests and costs, by the filing of her Civil Case Cover Sheet. See Exhibit

  A. Pursuant to Colo.R.Civ.P. 8(a): “Each pleading containing an initial claim for relief in a civil

  action . . . shall be accompanied by a completed Civil Cover Sheet in the form and content of

  Appendix to Chapter 1 to 17, Form 1.2 (JDF 601), at the time of filing.” The Civil Case Cover

  Sheet requires Plaintiff to categorize the relief sought as either being more or less than $100,000

  and must be filed with each pleading containing an initial claim for relief and shall be served on

  all parties along with the pleading.



                                                   5
Case 1:19-cv-01313-CMA-STV Document 1 Filed 05/06/19 USDC Colorado Page 6 of 8




         25.       In the State Action, Plaintiff’s counsel filed a Civil Case Cover Sheet in which

  Plaintiff confirms that he seeks “a monetary judgment over $100,000 . . . against any other single

  party. This amount includes attorney fees, penalties, and punitive damages; it excludes interest

  and costs, as well as the value of any equitable relief sought.” Exhibit A.

         26.       The “[Civil Case Cover Sheet] is at least properly considered an ‘other paper’ under

  § 1446(b)(3).” See Paros Properties LLC v. Colorado Cas. Ins. Co., 835 F.3d 1264, 1272–73

  (10th Cir. 2016). The Tenth Circuit Court of Appeals has concluded that the cover sheet “starts

  the removal clock” and there is “no reason not to credit an assertion by an officer of the court on

  a matter of significant consequence in the state proceedings.” Id.

         27.       Based on the foregoing, the jurisdictional amount in controversy exceeds $75,000,

  exclusive of interests and costs, and therefore, this action may property be removed to this Court

  pursuant to 28 U.S.C. §§ 1441 and 1446.

         28.       Accordingly, this Court has original jurisdiction over this action pursuant to 28

  U.S.C. § 1332.

         WHEREFORE, Defendant C.R. England, Inc., respectfully requests that the action now

  pending in the Summit County District Court, Case No. 19CV30047, be removed therefrom to this

  Court and that all further proceedings be heard in this Court.




                                                    6
Case 1:19-cv-01313-CMA-STV Document 1 Filed 05/06/19 USDC Colorado Page 7 of 8




       Respectfully submitted this 6th day of May, 2019

                                           HALL & EVANS, LLC

                                           s/ J. Ryan Johnson
                                           J. Ryan Johnson
                                           Lance G. Eberhart
                                           1001 17th Street, Suite 300
                                           Denver, CO 80202
                                           Phone: (303) 628-3300
                                           Fax: (303) 628-3368
                                           johnsonr@hallevans.com
                                           eberhartl@hallevans.com
                                           Attorneys for C.R. England, Inc.




                                              7
Case 1:19-cv-01313-CMA-STV Document 1 Filed 05/06/19 USDC Colorado Page 8 of 8




                            CERTIFICATE OF SERVICE (CM/ECF)

           I hereby certify that on the 6th day of May, 2019 a true and correct copy of the foregoing
  NOTICE OF REMOVAL was filed with the Court using the CM/ECF system which will send
  notification of such filing to parties and counsel registered through ECF. In addition, I hereby
  certify that I have served via electronic mail the foregoing document to the following non-CM/ECF
  participants:

   William C. Marlin, Reg. No. 16093
   Joseph A. Sirchio, Reg. No. 44675
   Franklin D. Azar & Associates, P.C.
   14426 East Evans Avenue
   Denver, CO 80014
   Telephone: 303-757-3300
   Facsimile: 303-757-3206
   E-Mail: marlinb@fdazar.com
   E-Mail: sirchioj@fdazar.com
   Attorneys for Plaintiff




                                               s/ Renee Godfrey
                                               Renee Godfrey, Legal Secretary to
                                               J. Ryan Johnson
                                               Lance G. Eberhart




                                                  8
